ACCEPTED
                                                                                         03-14-00407-CR
                                                                                                 5574969
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                     6/8/2015 8:07:49 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                              NO. 03-14-00407-CR

JERRYL ROBINSON                          §          IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
V.                                       §          DISTRICT 6/8/2015
                                                              COURT      OF AM
                                                                      8:07:49
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                       §          APPEALS OF TEXAS Clerk




     STATE’S FOURTH MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 10 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was convicted by a jury of the offense of Theft > $1,500 <

$20,000. The offense was enhanced from a state jail felony to a second-degree

felony, and Appellant was sentenced to 15 years confinement on June 11, 2014.

Appellant’s brief was originally due November 3, 2014. After two motions for

extension were granted by the Court, Appellant filed his brief on February 9, 2015.

                                        II.

      I   am    handling     the   appeal     for   the   State   in   this    case.

Since filing the last 16-day motion for extension, I had a contested expunction

hearing on the 21st. I attended an appellate law conference in Austin over three

days at the end May, and I sat second chair for oral argument in 03-14-00669-CR

                                         1
on June 3, 2015. I also helped review and file another attorney’s brief in 03-14-

00192-CR. Last week I had an unexpected acquittal expunction brought to my

attention on Wednesday with a hearing scheduled the following morning; although

the contested hearing was reset for this Thursday, I had to prepare and file an

answer. I have also had several other expunctions and nondisclosures to review.

Although I have performed some additional work on the brief in the instant cause

over the weekend, I have not yet been able to complete it. I will work through the

coming weekend if necessary to complete the brief by Monday the 15 th. In light of

the foregoing, I respectfully request an extension of 10 days to file the State’s

brief. This is the fourth extension sought by Appellee.

                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 10 days, until June 15, 2015, so that an

adequate response may be made to Appellant’s brief.         This extension is not

requested for purposes of delay but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008


                                         2
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Fourth Motion

to Extend Time to File Brief has been delivered to Appellant JERRYL

ROBINSON’s attorney in this matter:

Marilee H. Brown
Marilee@hazelbrownlaw.com
Hazel Brown Wright Reneau, PLLC
391 Landa Street
New Braunfels, TX 78130
Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address through
efile.txcourts.gov, this 8th day of June, 2015.


                                                  /s/ Joshua D. Presley
                                                   Joshua D. Presley




                                           3